EXHIBIT 32.1 STATEMENT OF CHIEF OPERATING OFFICER/PRINCIPAL EXECUTIVE OFFICER UNDER SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) I, Howard L. Ehler, Jr., the Chief Operating Officer/Principal Executive Officer of Imperial Industries, Inc. (the “Company”), certify for the purposes of Section 1350 of Chapter 63 of Title 18 of the United States Code that, to the best of my knowledge, (i) the Quarterly Report of the Company on Form 10-Q, for the three months ended June 30, 2012 (the “Report”), fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 8, 2012 /s/ Howard L. Ehler, Jr. Howard L. Ehler, Jr. Chief Operating Officer/ Principal Executive Officer A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION
